UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4810


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHAWN LYNN HISE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:12-cr-00007-MFU-1)


Submitted:   April 8, 2013                 Decided:   April 15, 2013


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, Roanoke, Virginia, for
Appellant.   Timothy   J.    Heaphy,  United States  Attorney,
Elizabeth G.   Wright,    Assistant   United States  Attorney,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shawn Lynn Hise pleaded guilty to knowingly failing to

register and update his sex offender registration, in violation

of 18 U.S.C.A. § 2250 (West Supp. 2012).                  The district court

sentenced Hise to twenty-seven months of imprisonment followed

by three years of supervised release.                 The court also imposed

several special conditions of supervised release that prohibited

Hise from (1) residing with or visiting residences with minor

children      without     his        probation        officer’s        permission;

(2) obtaining      employment       or    volunteering    in     positions    that

require contact with minor children without the permission of

his probation officer; (3) loitering near areas where children

normally congregate; and (4) possessing or viewing pornography

depicting minors or actors portraying minors.                  Hise appeals from

the   imposition    of   these      enumerated     conditions     of    supervised

release.   For the reasons that follow, we affirm.

           Hise argues on appeal that the district court abused

its discretion in imposing the three conditions restricting his

contact with minor children.              In addition, Hise argues that the

district   court    failed     to    offer    an   adequate     explanation   for

imposition of the prohibition related to his possession of child

pornography.

           “A sentencing court may impose any condition that is

reasonably     related    to        the    relevant    statutory       sentencing

                                          2
factors,” including the nature and circumstances of the offense,

the history and characteristics of the defendant, the need for

deterrence and protecting the public from future crimes, and

providing    the       defendant    with     training      or    treatment.                 United

States v. Worley, 685 F.3d 404, 407 (4th Cir. 2012); see 18

U.S.C. § 3553(a) (2006).               While “[a] particular restriction does

not    require    an    offense-specific          nexus,   .    .     .    the       sentencing

court must adequately explain its decision and its reasons for

imposing    it.”         Id.   (internal         quotation      marks          and    citations

omitted).        “‘District        courts    have    broad      latitude             to     impose

conditions       on    supervised        release,’     and      so        we    review        such

conditions only for abuse of discretion.”                       Id.        (quoting United

States v. Armel, 585 F.3d 182, 186 (4th Cir. 2009)).                                       We have

thoroughly       reviewed        the     record      and       the        relevant           legal

authorities and conclude that the district court did not abuse

its discretion in imposing the restrictions on Hise’s contact

with     minor     children,       and      adequately       explained               the     final

condition prohibiting Hise from possessing child pornography.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are     adequately       presented        in        the    materials




                                             3
before this court and argument would not aid in the decisional

process.



                                                      AFFIRMED




                              4